MOUTON, J.
On motion of attorneys, B. M. Miller and Harvey Ellis, it is asked that this court vacate a judgment rendered by it in the above entitled case on June 9, 1924, against E. P. Robert,, one of the defendant herein, on the allegation that Robert died on May 16, 1924, and was therefore dead when this judgment was rendered. Appended to this motion is the certificate of the clerk of St. Tammany parish certifying to the death of Robert on that date, and to the names of the heirs he left, and in whose names movers desire to have this suit revived. This certificate of the clerk cannot be accepted as proof by this court of the death of E. P. Robert and the date thereof in the absence of the appearance or admission of the party in whose favor the judgment was rendered, and of the heirs he may have left at his demise.
The motion is therefore denied.